DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered. Claims 1-21 are currently pending in the application. An action follows below:
Response to Arguments
The priority objection, the specification objection, and the rejections under 35 U.S.C. 112(a) in the previous Office action dated 08/25/2022 have been withdrawn in light of the amendment to claims and the specification.
In response to the rejections under 35 U.S.C. 102 in the previous Office action, Applicant amends independent claims 1 and 16 to include a new limitation and provides on pages 11-12 of the amendment, which has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the obviousness-type double patenting rejections, the request for addressing the obviousness-type double patenting rejections on page 12 of the amendment is accepted. However, in order to expedite the process of the application, the obviousness-type double patenting rejections of the newly amended claims made below.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0033832 A1; hereinafter Park) in view of Liu et al. (US 2018/0226454 A1; hereinafter Liu.)
As per claim 1, Park discloses a display device (see at least Fig. 3A, 3B) comprising: 
	a substrate including a display area and a pad area (see at least Figs. 4B, 6A, 6B, 9, 13A, 13C, disclosing a substrate [SUB] including a display area [DA] and a pad area having at least a plurality of pads [PD2/PD2']; or in the alternative, the claimed pad area corresponds to the area having a plurality of pads [PD1, PD2/PD2'] and the claimed display area corresponds to the remainder area of the substrate [SUB] including at least areas [DA, DAM, BAK], as shown in at least Fig. 8B or 8E;) 
	a thin film transistor in the display area, and including a source electrode and a drain electrode (see at least Figs. 4B, 6B, disclosing a thin film transistor [T6] in the display area and including a source electrode [DE6] and a drain electrode [SE6];)
	a light emitting film layer including an anode electrode connected to the drain electrode, an organic light emitting film on the anode electrode, and a cathode electrode on the organic light emitting film (see at least Fig. 6B, disclosing a light emitting film layer [OLED] including an anode electrode [AE] connected to the drain electrode [SE6], an organic light emitting film [HCL, EML, ECL] on the anode electrode [AE], and a cathode electrode [CE] on the organic light emitting film [HCL, EML, ECL];) 
	an encapsulation layer including a first inorganic film, a first organic film on the first inorganic film, and a second inorganic film on the first organic film (see at least Figs. 6B, 9, disclosing an encapsulation layer [TFE] including a first inorganic film [IOL10], a first organic film [OL1] on the first inorganic film, and a second inorganic film [IOL20] on the first organic film;) 
	a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 9, disclosing a touch buffer layer [TS-LIL] on the second inorganic film [IOL20] of the encapsulation layer;) 
	a first bridge, a second bridge, a plurality of first touch electrodes, and a plurality of second touch electrodes disposed on the touch buffer layer (see at least Figs. 8C, 8E, 9, disclosing a first bridge [CP2], a second bridge [CP1], a plurality of first touch electrodes [SP2] and a plurality of second touch electrodes [SP1] disposed on the touch buffer layer [TS-LIL];) 
	a touch insulating film disposed between the first bridge [CP2] connecting the plurality of first touch electrodes [SP2] and the second bridge [CP1] connecting the plurality of second touch electrodes [SP1] (see at least Figs. 8B, 8E, 9, 13C;) 
	a touch pad in the pad area, and including an upper pad electrode and a lower pad electrode (see at least Figs. 13A, 13C, 14, disclosing a touch pad in the pad area including an upper pad electrode [Fig. 13C showing an upper pad electrode being a vertical portion of the element [TL1/TL2] directly connected with the pad PD2 and the remainder of the element [TL1/TL2] being a touch driving/sensing line] and a lower pad electrode [Fig. 13A showing a lower pad electrode being a vertical portion of the element [DUL] directly connected with the pad PD2 and the remainder of the element [DUL] being a signal line]; in the alternative, see at least Figs. 4B, 8E, 9, disclosing a touch pad [PD1, PD2] in the pad area and including an upper pad electrode connected with the element [TL1/TL2] and a lower pad electrode connected with the element [DL];) 
 	a touch sensing line connected to the plurality of first touch electrodes (see the above discussion regarding to the touch sensing line as the remainder of the element [TL2]; further see at least Fig. 13C, disclosing the touch sensing line connected to the plurality of first touch electrodes [SP2];) and 
 	a touch driving line connected to the plurality of second touch electrodes (see the above discussion regarding to the touch driving line as the remainder of the element [TL1]; further see at least Fig. 13C, disclosing the touch driving line connected to the plurality of second touch electrodes [SP1],) 
 	wherein at least one of the touch sensing line and the touch driving line is provided on a side surface of the encapsulation layer (see at least Fig. 9, disclosing at least one of the touch sensing line of TL2 and the touch driving line of TL1 provided on the [[top]] side surfaces and the [[slant]] side surfaces of the IOL20 layer of the encapsulation layer,) and 
	wherein both of the touch buffer layer and the touch insulating film are disposed between the at least one of the touch sensing line and the touch driving line and the side surface of the encapsulation layer in a sectional view (see at least Figs. 8A, 8C, 8D, 9, 10A, disclosing both of the touch buffer layer TS-LIL and the touch insulating film TS-MIL disposed between the at least one of the touch sensing line TL2 and the touch driving line TL1 and the side surface of the second inorganic film IOL20 of the encapsulation layer TFE in a sectional view.)
	Accordingly, Park discloses all limitations of this claim except that Park’s Fig. 9 does not explicitly show where the first organic film [OL1] is ended and thus, is silent to “wherein the first organic film of the encapsulation layer overlaps the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer.”
		
    PNG
    media_image1.png
    423
    726
    media_image1.png
    Greyscale

	However, in the same field of endeavor, Liu discloses a related OLED display device (see at least Figs. 7a-7b) comprising an encapsulation layer [a thin-film encapsulation layer 103 shown in Fig. 7b and described at ¶ 33] including a first inorganic film [a lower inorganic layer of the thin-film encapsulation layer 103 shown in the below annotated Fig. 7b and described at ¶ 33], a first organic film [a middle organic layer between the first/lower inorganic layer and the second/upper inorganic layer of 103 shown in the below annotated Fig. 7b and described at ¶ 33], on the first inorganic film (see at least the below annotated Fig. 7b,) and a second inorganic film [the second/upper inorganic layer of 103 shown in the below annotated Fig. 7b and described at ¶ 33] on the first organic film (see at least the below annotated Fig. 7b,) wherein the first organic film of the encapsulation layer overlaps the at least one of the touch driving line [110a shown in at least the below annotated Fig. 7b and described at ¶¶ 51, 54] and the touch sensing line [110b shown in Figs. 7a-7b and described at ¶¶ 51, 54]  provided on the side surface of the encapsulation layer [103] (see at least the below annotated Fig. 7b and described at ¶¶ 51, 54,) thereby defining a range of the [first] organic layer(s) of the encapsulation layer [103] and a range of the whole encapsulation layer to cover at least the entire display area so as to completely protect the light-emitting layer and other thin layer layers at least over the entire display area against the influence of external moisture, oxygen, and the like (see at least Fig. 7b; ¶ 33.)

	Park, as discussed above or Fig. 9, does not explicitly show or define where the first organic film [OL1] is ended and thus, is silent to “wherein the first organic film of the encapsulation layer overlaps the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer.” Liu, as discussed above, remedies for the deficiency of Park by explicitly defining where the first organic film is ended so that the first organic film of the encapsulation layer overlaps the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer, in order to completely protect the light-emitting layer and other thin layer layers in the entire display area against the influence of external moisture, oxygen, and the like. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Liu remedying for the aforementioned deficiency of Park or, in the alternative, to modify the Park display device to have the first organic film of the encapsulation layer overlapping the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer, in view of the teaching in Liu, to improve the above modified display device of Park for the predictable result of completely protecting the light-emitting layer and other thin layer layers at least over the entire display area against the influence of external moisture, oxygen, and the like.

    PNG
    media_image2.png
    584
    1099
    media_image2.png
    Greyscale

	As per claim 2, Park discloses a signal line extending from the touch pad in the pad area to the display area (see the discussion in the rejection of claim 1 regarding to the signal line of DL/DUL; further see at least Figs. 4B, 9, disclosing the  signal line of DL extending from the touch pad in the pad area to the display area; in the alternative, see at least Figs. 13A, 14, disclosing the signal line of DUL extending from the touch pad in the pad area to the display area.)
	As per claim 3, Park discloses the lower pad electrode of the touch pad made of a same material as the signal line and the upper pad electrode of the touch pad made of a same material as the touch sensing line or the touch driving line (see the discussion in the rejection of claim 1 regarding to the lower pad electrode, the signal line, the upper pad electrode, the touch sensing line, and the touch driving line.)
	As per claim 4, Park discloses the source electrode, the drain electrode and the signal line  made of a same material (see the discussion in the rejection of claim 1 regarding to the signal line; further see Figs. 4B, 6A, 9, disclosing the source electrode SE1, the drain electrode DE1, and the signal line of the DL made of a same material.) 
	As per claim 5, Park discloses a protective layer disposed on the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 8B, 9, disclosing a protective layer TS-HIL disposed on the plurality of first touch electrodes SP2 and the plurality of second touch electrodes SP1; in the alternative, Fig. 2C, disclosing a protective layer WM disposed on the touch sensing unit TS including the plurality of first touch electrodes SP2 and the plurality of second touch electrodes SP1 shown in Fig. 8B or 8E.)
	As per claim 6, Park discloses the plurality of first touch electrodes and the plurality of second touch electrodes having an electrode pattern formed in a mesh (see at least Fig. 13C; ¶¶ 128-129.)
	As per claim 7, Park discloses the at least one of the touch sensing line and the touch driving line provided on a side surface of the touch buffer layer or a side surface of the touch insulating film (see Park at least Figs. 9, 10A, disclosing the touch sensing line of TL2 and the touch driving line of TL1 provided on a side surface of the touch buffer layer [TS-LIL] or a side surface of the touch insulating film [TS-MIL].)
	As per claim 8, Park discloses the touch sensing line electrically connects the plurality of first touch electrodes and the touch pad (see Park at least Fig. 13C, disclosing the touch sensing line of TL2 electrically connects the plurality of first touch electrodes [SP2] and the touch pad.)
	As per claim 9, Park discloses the touch driving line electrically connecting the plurality of second touch electrodes and the touch pad (see Park at least Fig. 13C, disclosing the touch driving line [TL1] electrically connecting the plurality of second touch electrodes [SP1] and the touch pad [PD2'].)
	As per claim 10, Park discloses the second inorganic film contacting the first inorganic film (see Park at least Fig. 9, disclosing the second inorganic film [IOL20] contacting the first inorganic film [IOL10].)
	As per claim 11, Park discloses a dam located at where the second inorganic film contacts the first inorganic film (see Park at least Fig. 9, disclosing a dam [DAM] located at where the second inorganic film [IOL20] contacts the first inorganic film [IOL10].)
	As per claim 12, Park discloses the first inorganic film [IOL10] [located on the dam [DAM] (see Park Fig. 9.)
	As per claim 13, Park discloses the touch insulating film [TS-MIL] interposed between the plurality of first touch electrodes [SP2] and the plurality of second touch electrodes [SP1] to electrically insulate the plurality of first touch electrodes and the plurality of second touch electrodes (see Park at least Figs. 9, 13C.)
	As per claim 14, Park discloses the first inorganic film contacting the signal line (see the discussion in the rejection of claim 1 regarding to the signal line; further see Fig. 9, disclosing the first inorganic film IOL10 contacting the signal line of DL on the element 20.)
	As per claim 15, Park discloses a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film (see Park at least any of Figs. 7A-7C; ¶ 114.)
	As per claims 16, 18, 19 and 20, see the discussion in the rejection of claims 1-3 and 7 for similar limitations.
	As per claim 17, Park discloses: wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area (see the discussion in the rejection of claim 1 regarding to the signal line; further see Park at least Figs. 13A, 14, disclosing an end portion of at least a part of the touch buffer layer TS-LIL disposed in the pad area directly contacts a top surface of the signal line of DUL extending from the touch pad in the pad area to the display area.)
	As per claim 21, the above modified Park obviously renders a height of the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer being not less than a height of the dam at the display area (see Liu at least Figs. 7a, 7b; ¶ 35:last 6 lines; ¶ 37, disclosing a substrate 100 including the claimed pad area corresponding to the area where the touch driving lines 110a and the touch sensing lines 110b connected to the flexible circuit board 109 and the claimed display area corresponding to the remainder of the substrate; further see Liu at least Figs. 7a, 7b, disclosing a height of the touch driving line 110a provided on the side surface of the encapsulation layer 103 being not less than a height of the dam 105 at the display area.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5 and 7-9 of U.S. Patent No. 11,088,220 B2 (hereinafter Pat220) in view of Liu.
As per claims 1-10, 13, 16 and 18-20, all limitations of these claims are recited in the patent claims 1, 4, 5 and 7-9 except for “wherein the first organic film of the encapsulation layer overlaps the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer.”
	However, in the same field of endeavor, Liu discloses a related OLED display device (see at least Figs. 7a-7b) comprising an encapsulation layer [a thin-film encapsulation layer 103 shown in Fig. 7b and described at ¶ 33] including a first inorganic film [a lower inorganic layer of the thin-film encapsulation layer 103 shown in the below annotated Fig. 7b and described at ¶ 33], a first organic film [a middle organic layer between the first/lower inorganic layer and the second/upper inorganic layer of 103 shown in the below annotated Fig. 7b and described at ¶ 33], on the first inorganic film (see at least the below annotated Fig. 7b,) and a second inorganic film [the second/upper inorganic layer of 103 shown in the below annotated Fig. 7b and described at ¶ 33] on the first organic film (see at least the below annotated Fig. 7b,) wherein the first organic film of the encapsulation layer overlaps the at least one of the touch driving line [110a shown in at least the below annotated Fig. 7b and described at ¶¶ 51, 54] and the touch sensing line [110b shown in Figs. 7a-7b and described at ¶¶ 51, 54]  provided on the side surface of the encapsulation layer [103] (see at least the below annotated Fig. 7b and described at ¶¶ 51, 54,) thereby defining a range of the [first] organic layer(s) of the encapsulation layer [103] and a range of the whole encapsulation layer to cover at least the entire display area so as to completely protect the light-emitting layer and other thin layer layers at least over the entire display area against the influence of external moisture, oxygen, and the like (see at least Fig. 7b; ¶ 33.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the display device of the patent claims to have the first organic film of the encapsulation layer overlapping the at least one of the touch sensing line and the touch driving line provided on the side surface of the encapsulation layer, in view of the teaching in Liu, to improve the above modified display device of the patent claims for the predictable result of completely protecting the light-emitting layer and other thin layer layers at least over the entire display area against the influence of external moisture, oxygen, and the like.
	As per claim 11, the above modified display device of the patent claims 1, 4 and 9 comprises the first inorganic film and the second inorganic film, but is silent to a dam located at where the second inorganic film contacts the first inorganic film. However, Liu further discloses a first inorganic film [a lower inorganic layer of the thin-film encapsulation layer 103 shown in the above annotated Fig. 7b and described at ¶ 33], a second inorganic film [the second/upper inorganic layer of 103 shown in the above annotated Fig. 7b and described at ¶ 33], and a dam [105] located at where the second inorganic film contacts the first inorganic film (see the above annotated Fig. 7b,) thereby preventing a spread of the organic materials (see at least ¶ 33.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the display device of the patent claims to include a dam, in view of the teaching in Liu, to improve the above modified display device of the patent claims for the predictable result of preventing a spread of the organic materials.
As per claim 12, the above modified display device of the patent claims obviously renders the first inorganic film located on the dam (see Liu at least the above annotated Fig. 7b.)
	As per claim 21, the above modified display device of the patent claims obviously renders (see Liu at least Figs. 7a, 7b; ¶ 35:last 6 lines; ¶ 37, disclosing a substrate 100 including the claimed pad area corresponding to the area where the touch driving lines 110a and the touch sensing lines 110b connected to the flexible circuit board 109 and the claimed display area corresponding to the remainder of the substrate; further see Liu at least Figs. 7a, 7b, disclosing a height of the touch driving line 110a provided on the side surface of the encapsulation layer 103 being not less than a height of the dam 105 at the display area.)

Claims 11 (alternative), 12 (alternative), 14, 15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent claims 1, 4 and 9 of Pat220 in view of Liu and Park. 
As per claim 11, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film and a second inorganic film, but is silent to a dam located at where the second inorganic film contacts the first inorganic film. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: a dam located at where the second inorganic film contacts the first inorganic film (see at least Fig. 9, disclosing a dam [DAM] located at where the second inorganic film [IOL20] contacts the first inorganic film [IOL10].) Park further discloses that the benefit of using a dam is to control a flow of an organic thin film material in a thin film encapsulation layer (TFE) (see at least ¶ 148.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a dam in the display device of the patent claim, in view of the teaching in the Park reference, to improve the above modified display device of the patent claim for the predictable result of at least controlling a flow of an organic thin film material in the TFE.
As per claim 12, the above modified display device of the patent claims obviously renders the first inorganic film located on the dam (see Park Fig. 9, disclosing the first inorganic film IOL10 located on the dam DAM.)
	As per claim 14, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film (see the patent claim 1) and the signal line extending from the display area to the touch pad (see the patent claim 1,) but is silent to the first inorganic film contacting the signal line. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: an encapsulation layer including a first inorganic film; and a signal line extending from the touch pad in the pad area to the display area (see at least Figs. 4B, 9, disclosing the signal line of DL on the element 20 and extending from the touch pad in the pad area to the display area,) wherein the first inorganic film contacts the signal line (see Fig. 9, disclosing the first inorganic film IOL10 contacting the signal line of DL.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have the first inorganic film contacting the signal line, in view of the teaching in the Park reference, to obtain the same predictable result.
	As per claim 15, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film, the second inorganic film, and the first organic film (see at least claim 9,) but is silent to a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film, as claimed. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: an encapsulation layer (TFE) including a first inorganic film (IOL10), a second inorganic film (IOL20), and a first organic film (OL1) (see at least Fig. 9,) wherein a thickness of the first organic film is greater than a thickness of the first inorganic film and a thickness of the second inorganic film (see at least any of Figs. 7A-7C; ¶ 114.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film, in view of the teaching in the Park reference, to obtain the same predictable result.
	As per claim 17, the display device of the patent claims 1, 4 and 9 comprises at least a part of the touch buffer layer disposed in the pad area (see the patent claim 1) and the signal line extending from the touch pad in the pad area to the display area (see the patent claim 1,) but is silent to “an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area,” as claimed. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 9, disclosing a touch buffer layer [TS-LIL] on the second inorganic film [IOL20] of the encapsulation layer;) and a signal line extending from the touch pad in the pad area to the display area (see at least at least Figs. 13A, 14, disclosing the signal line of DUL extending from the touch pad in the pad area to the display area,) wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area (see at least Figs. 13A, 14, disclosing an end portion of at least a part of the touch buffer layer TS-LIL disposed in the pad area directly contacts a top surface of the signal line of DUL extending from the touch pad in the pad area to the display area.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacting a top surface of a signal line extending from the touch pad in the pad area to the display area, in view of the teaching in the Park reference, to obtain the same predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626